Citation Nr: 1738243	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-08 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease, cervical spine.  

2.  Entitlement to an increased rating in excess of 10 percent for degenerative disc disease, lumbar spine.  

3.  Entitlement to an increased rating in excess of 10 percent for left knee osteoarthritis.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to January 1980 and from January 1985 to June 1999.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) of the Nashville, Tennessee Regional Office (RO). 

The Veteran contends that his request for a hearing has not been withdrawn.  See Appellate Brief filed August 2017.  However, the Veteran's representative did not provide good cause or even a specific reason for the Veteran's failure to appear at the previously scheduled Board hearing, which had been rescheduled at the Veteran's request.  

In March 2013, the Veteran requested a hearing before the Board and he was notified that a hearing was scheduled for May 9, 2017.  In April 2017, the Veteran requested that the hearing be rescheduled.  As a result, a Board hearing was scheduled for August 21, 2017, and the Veteran failed to report for such hearing.  As the Board has received no request for a postponement or good cause for the Veteran's most recent failure to report, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted prior to the adjudication of the issues on appeal. 


The Veteran was last provided a VA examination in connection with his service-connected degenerative spine disabilities and left knee disability in September 2010.  In addition, the Board notes that the Veteran contends that the September 2010 VA examination was inadequate.  

Subsequent to the September 2010 VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA spine examinations and knee examination of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  

As the previous VA examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, new examinations are necessary to decide the claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for a degenerative joint disease, cervical spine, degenerative disc disease, lumbar spine, and left knee osteoarthritis.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his degenerative joint disease, cervical spine disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected degenerative joint disease, cervical spine disability.

3.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his degenerative disc disease, lumbar spine disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected degenerative disc disease, lumbar spine disability.

4.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his left knee osteoarthritis disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joints in question.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected left knee osteoarthritis disability.

The examiner should provide a complete rationale for any opinions provided.

5.  After completion of the above, and any other development deemed necessary the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




